GODCHAUX, J.
Plaintiff sued for the sum of one hundred and thirty-five and 80/100 dollars ($135.80) and defendant answered confessing liability for one hundred and twenty-four and 7/100 dollars ($124.07), but denying liability for the balance of the claim, namely eleven dollars and seventy-three cents ($11.73). Prom a judgment against defendant for the amount confessed by him to be due, the plaintiff appeals, and defendant has moved to dismiss the appeal on the ground that the amount in dispute is below that prescribed for our appellate jurisdiction.
It is clear that by defendant’s confession in its answer as well as by the judgment itself the amount in dispute was reduced to a sum less than one hundred dollars and that consequently this Court is without jurisdiction on the appeal.
Borde vs. Lazarus, Michel & Lazarus, 7 Court of Appeal.
Affirmed on writ to the Supreme Court.
In re Lazarus, Michel & Lazarus, No. 18,325 of docket.
*62November 21, 1910.
Tlie appeal must consequently be dismissed and it is; so ordered.